932 F.2d 984
289 U.S.App.D.C. 368
D.W.S. WASHINGTON HOLDINGS, INC.v.Timothy E. JACKSON, et al., Appellants.
No. 90-7161.
United States Court of Appeals,District of Columbia Circuit.
Argued May 7, 1991.Decided May 17, 1991.

Appeal from the United States District Court for the District of Columbia (Civil Action No. 88-03652);  George H. Revercomb, Judge.
John T. Donelan, Alexandria, Va., of the bar of the U.S. Supreme Court, pro hac vice, by special leave of the Court, with whom Joseph C. Paradiso, Washington, D.C., was on the brief, for appellants.
Robert E. Greenberg, with whom James P. Holloway, Washington, D.C., was on the brief, for appellee.
Before RUTH BADER GINSBURG, WILLIAMS, and D.H. GINSBURG, Circuit Judges.
Opinion for the Court filed PER CURIAM.

PER CURIAM:

1
Defendants appeal the decision of the district court, D.W.S. Washington Holdings, Inc. v. Jackson, 739 F.Supp. 19 (D.D.C.1990), on one point only, that of the plaintiff landlord's efforts to mitigate damages.  On appeal, the parties agree that on the facts of the case the landlord's duty to mitigate damages began in early April 1988, so the case raises no issue on that score.  Compare id. at 22.    As the defendants point to no specific factual assertions in the record indicating that the landlord's conduct after that date was commercially unreasonable, the grant of summary judgment is affirmed.


2
So ordered.